DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: failure to include proper section headings.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US#2017/0286905).
Regarding claim 1, Richardson discloses a mobile (wheels, [0083]) interface unit 310 comprising at least one temperature controlled cabinet (first interior compartment), a refrigerator door 359 to provide access to the cabinet, and refrigeration apparatus 246 to provide refrigeration to the cabinet, the unit further comprising a safe (second interior compartment, [0032] or [0074]) and one or more display screens 214.  
Regarding claim 2, wherein at least one of the one or more display screens is a touch screen ([0039], lines 5-12.  
Regarding claim 5, wherein one of the one or more display screens is provided on a substantially vertical surface of the unit (Fig. 3).  
Regarding claim 6, further comprising a wireless charging facility (solar array) 221 provided on the exterior of the unit.  
Regarding claim 7, further comprising a scanner 241.  
Regarding claim 8, further comprising a wireless transmitter/receiver 212 ([0030]) for connecting the unit with a local network.-2- Atty. Dkt. No. 116136-0112 (P191998US01)  
Regarding claim 9, further including one or more power or recharging sockets, stations or bases 213.  
Regarding claim 11, further including a tracking device 224.  
Regarding claim 12, further comprising one or more accelerometers 232 for detecting movement of the unit ([0034]).  
Regarding claim 13, further comprising any one or more of speaker, camera 235 or microphone means ([0039], line 10).  
Regarding claim 14, further comprising an audible and/or visual alarm 242.  
Regarding claim 15, further comprising alarm control means for activating said alarm on detection of movement of the unit above a threshold level via sensor 224.  
Regarding claim 16, wherein the safe is wholly or substantially located within the cabinet (second interior compartment).  
Regarding claim 17, wherein the safe has a lockable safe door separate to the refrigerator door, to provide access to the safe (see [0032] and [0033], lines 3-6).  
Regarding claim 18, wherein the safe has defined walls (e.g. top and bottom walls) separate from the cabinet.-3- Atty. Dkt. No. 116136-0112 (P191998US01)  
Regarding claim 19, wherein the safe is wholly or substantially separate from the cabinet via a modular design ([0074]).  
Regarding claim 20, wherein the safe has a lockable safe door separate to the refrigerator door, to provide access to the safe via a modular design ([0074]). 
Regarding claim 21, wherein the safe and the cabinet are housed in an outer housing ([0067],lines 3-4).  
Regarding claim 22, a plurality of units linked together (modular design [0074]).  The units and display(s) capable of relating to “visitor preference information”, i.e. customizable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US#2017/0286905) in view of Lindsay et al. (US#2003/0079129).
Regarding claim 3, Richardson fails to disclose wherein one of the one or more display screens is provided on a substantially horizontal surface of the unit.  However, as evidenced by Lindsay, such an arrangement is known in the mobile interface unit art, see display screen 4 provided on a horizontal surface of the unit 1 (Figs. 2c-d).  Therefore, as evidenced by Lindsay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson by replacing its vertically mounted display screen with a horizontally mounted display screen.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the horizontally mounted display screen would improve the viewing angle.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US#2017/0286905) in view of Hoover et al. (US#2016/0171461).
Regarding claim 4, Richardson fails to disclose wherein the display screen includes a privacy filter.  However, as evidenced by Hoover, such a configuration is known in the display screen art, see display 104 with privacy filter, [0015], lines 1-9.  Therefore, as evidenced by Hoover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson to include a privacy filter for the display screen.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the privacy filter would enhance security of the unit.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US#2017/0286905) in view of Sundaresan. (US#2017/0055751).
Regarding claim 10, Richardson fails to disclose wherein the one or more power or recharging sockets include one or more single phase 13 amp power sockets and/or one or more USB ports.  However, as evidenced by Sundaresan, such a configuration is known in the mobile interface unit, see USB ports 118 for power or recharging.  Therefore, as evidenced by Sundaresan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson such that the one or more power or recharging sockets further included USB ports.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of USB ports for power or recharging would improve the operational capabilities of the unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677